Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on September 28, 2020.  As directed by the amendment: claims 21, 28-30, 32 and 37 have been amended, claims 1-20 have been cancelled, and no claims have been added.  Thus, claims 21-40 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(b) rejections of the previous action, except for the rejection to claim 40 which is maintained because Applicant has not argued the rejection in the Remarks, nor amended the claim. 
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, lines 11-12 recite “…wherein the inner surface of the wall and the outer surface of the wall are monolithically formed as a single unit…”, is not supported by the specification.  Claims 22-31 are rejected because they depend from claim 21.  Paragraph 0005 recite “…the one or more transducers may be embedded or encapsulated in a wall of the inner lumen of the housing.”, which does not teach the recited claim limitation.  Additionally, the figures, and in particular Figs. 2A and 2D do not explicitly teach the recited limitation.  Independent claims 32 and 37 are similarly rejected, and claims depending therefrom.
Regarding claims 29 and 38, the claims recite additional structure between the transducers/piezoelectric crystals and the inner lumen and are directed to the species of Fig. 2C.   However, newly amended independent claims from which claims 29 and 38 depend are directed to the species of Fig. 2D, and the specification does not support the recited structures of claims 29 and 38.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 29 and 38 are rejected because they combine elements of the species of Fig. 2C and 2D.  These species do not appear to be combinable because the species of Fig. 2C, to which claims 29 and 38 are directed, has a transducer that is not disposed between the inner surface of the wall and the outer surface of the wall, wherein the wall forms the inner lumen, as required by the independent claims from which claims 29 and 38 depend. 
Claim 40, line 4 recites “…reflected signals indicate that the catheter of the catheter adapter is occluded” which renders the claim indefinite because it is not clear whether the reflected signals indicate that the catheter or the catheter adapter is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783